DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2020-10-26 has been entered and fully considered.


Response to Arguments
Applicant’s arguments, see pages 7-9, filed 2020-10-26, with respect to the rejection of claims 1-14 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  
In response to applicant’s argument that Kelts in view of Arasavelli fails to disclose “when said token sequence received from said light-emitting device in said vehicle through said 
Applicant argues that in Kelts there “is no teaching that the server ever matches to the as-sent QR code to the as-received QR”.  The Examiner notes that although there is no explicit statement of comparison between the (key of the) as-sent QR code to the as-received QR code, the comparison is strongly suggested, if not outright inherent, in Kelts.  In particular, Kelts discloses that “QR code 102” encodes a “Key” [0030] & Figure 1.  Kelts further goes on to disclose that the key can be used to perform a “log in” [0026], in encryption with the mobile device [0030], and/or that a system “can then utilize the identity, key, and URL pointer to authorization server (AS) 514 to verify identity or identity claims 516 from the mobile device 502”.  The Examiner respectfully submits that even if there is no explicit disclosure of comparing the key received from the mobile device (as-received QR) to the originally produced QR (as-sent QR), the Examiner respectfully submits that, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kelts before him or her, to employ comparison of the keys for authentication purposes, because comparison of the sent and received key is obvious, if not outright inherent and necessary, to ensure the QR code received is the same as the QR code displayed. 
The Examiner further notes that Arasavelli discloses “headlights can be adapted to flash codes that can be used to pay a toll fee” [0026].  In a similar manner, the Examiner respectfully submits that before the effective filing date of the claimed invention, it would have been obvious to (if not immediately envisioned by) one of ordinary skill in the art that in order to use a flashed code to pay a toll, the flashed codes received by the toll would in some prior point 
Thus, the Examiner respectfully submits that although there is no explicit recitation of comparison of the (key of the) as-sent QR code to the as-received QR code (or the flashed lights), the Examiner nonetheless respectfully submits that such comparison is standard practice in using a key for encryption and/or authorization and/or toll payments, and that the disclosure of Kelts in view of Arasavelli renders obvious the claimed invention.
Finally, the Examiner reminds Applicant of the suggestions provided in the interview of 2020-07-29 (mailed 2020-08-04).  In particular, the Examiner notes that while the field of authentication and vehicle communication is relatively saturated, there are potential amendments that would likely limit the claimed invention to novel and non-obvious subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites the limitation “when said token sequence received from said light-emitting device in said vehicle through said portable electronic device is determined to match”, and the limitation is not adequately supported by the Specification as filed.
The Examiner notes that the closest support is the “server 108 is configured to compare the received token sequence with the previously sent authentication token, and only if a match is found between the received token sequence and the previously sent authentication token is access granted for the user to access the service 110” [0043].  Further, the Specification clarifies that the “token sequence received by the mobile phone 114 is subsequently received by the server 108 from the mobile phone 114” [0043].
It is important to note that the Specification makes clear that the comparison and match determination is between the authentication token and the token sequence received by the server from said portable electronic device (which was received by the portable electronic device from the vehicle light-emitting device).  While it may appear that the claim language is supported by the spirit of the Specification, there is one subtle and important difference: unlike as claimed, the comparison (as described) is not of the token sequence received by the portable electronic device, but of the token sequence received by the server.  While they presumably should be the same sequence, error can occur in any communication system.  Regardless of the potential or existence of any error, the server can only compare what it has received, not what another device has received, 
Claims 7 and 14 are rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 1 recites the limitation “when said token sequence received from said light-emitting device in said vehicle through said portable electronic device is determined to match”, and the limitation suggests contradiction with the previous limitation that “receiving, by said server, said token sequence from said portable electronic device, and comparing said token sequence with said authentication token”.
That is, the server determines a match based on the comparison of the authentication token with the token sequence received by the server from the portable electronic device – not the token sequence received by the portable electronic device from the light-emitting device in said vehicle.  While the token sequence is presumably the same, error can occur in any communication system.  Regardless of the potential or existence of any error, the server can only compare what it has received, not what another device has received, regardless of whether correct transmission/reception means they are the same data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Kelts in view of Arasavelli.

With respect to independent claim 1, Kelts discloses a method for authentication of a user for granting access to a service, said method comprising:
receiving, by a vehicle control unit comprised in a vehicle, an authentication token …, said vehicle being in communicative connection with a remote server {paras. 0026 & 0029-0031 & Fig. 1: “a symbol is published, for example, at a store front, on the side of a vehicle (such as a bus, a train, a taxi) … on a display medium of the target system”, the symbol being “QR code 102” that encodes a “Key”}.
sending, by flashing with a light-emitting device comprised in said vehicle, a token sequence based on said authentication token, said token sequence is sent such that said token sequence is received by a light detecting device comprised in a portable electronic device {paras. 0026 & 0029-0031 & Fig. 1: “a symbol is published, for example, at a store front, on the side of a vehicle (such as a bus, a train, a taxi) … on a display medium of the target system”, wherein “Display Medium 104 may include preprinted physical media or on-screen display media such as on a touchscreen display showing QR code 102”}.
receiving, by said server, said token sequence from said portable electronic device, and comparing said token sequence with said authentication token {paras. 0026 & 0058: “Instruction 112 may encode Action, Key, and Data specifying parameters and endpoint for performing the RPC 120”}
when said token sequence received from said light-emitting device in said vehicle through said portable electronic device is determined to match said authentication token, granting access to said service {paras. 0026 & 0058: “The Action resulting from the RPC is, for example, to log in, store information, start or continue a workflow on the target system, approve a transaction, start a transaction, etc”}.
Although Kelts teaches publication of a QR code encoding authentication credentials on a monitor on the side of a vehicle, Kelts does not explicitly disclose that the publication is in response to an authentication request; however, Arasavelli discloses:
receiving, by a vehicle control unit comprised in a vehicle, an authentication token based on a request for authentication for access to said service {para. 0026: “any vehicle subsystem can be subject to adaptation or control based on information related to shared tiered data. As an example, headlights can be adapted to flash codes”}.
receiving, by said server, said token sequence from said portable electronic device, and comparing said token sequence with said authentication token {para. 0026: “headlights can be adapted to flash codes that can be used to pay a toll fee”; obvious that toll operator would have to compare codes to an account of some sort}.
when said token sequence received from said light-emitting device in said vehicle through said portable electronic device is determined to match said authentication token, granting access to said service {para. 0026: “headlights can be adapted to flash codes that can be used to pay a toll fee”; tolls grant access to the roads upon which the toll is applied}.

Kelts and Arasavelli are analogous art because they are from the same field of endeavor or problem-solving area of transmission of authentication credentials using visible light from a vehicle.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kelts and Arasavelli before him or her, to modify/develop the display of Kelts’s system to utilize publication of the credentials in response to a request.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling a credential to be provided on demand rather than having to wait for some indeterminate amount of time.  Therefore, it would have been obvious to combine the display in Kelts’s system with publication of the credentials in response to a request to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 5, Kelts discloses wherein said light-detecting device is a video camera, wherein said video camera acquires a video of the flashing light-emitting device for receiving said token sequence {para. 0026: “the mobile device optically retrieving 114 an external symbol such as a QR code 102 from a pre-printed or screen-rendered or communicated via near field communication on Display Medium 104”}.

With respect to dependent claim 6, Arasavelli disclose wherein said light-emitting device comprises a plurality of light sources, wherein each light source is flashable for sending said token sequence, each light source providing a light signal corresponding to a bit for each set of {para. 0026: “headlights can be adapted to flash codes”; although Arasavelli is silent with respect to the correspondence of light sources to bits, the lights must either flash in parallel or respectively, one of which must be chosen and each of which are “obvious to try” as it’s merely selecting from two choices; See MPEP §2143}.

With respect to claim 7, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 7; therefore, claim 7 is rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to claim 8, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 8; therefore, claim 8 is rejected, for similar reasons, under the grounds as set forth for claim 5.

With respect to dependent claim 12, Arasavelli discloses wherein said light-emitting device comprises at least one of: tail lights or head lights, or turn lights, or side repeaters, for said vehicle {para. 0026: “headlights can be adapted to flash codes”}.

With respect to dependent claim 13, Kelts discloses wherein said portable electronic device is a mobile phone {para. 0027: “mobile device 110 may include a smartphone”}.

mutatis mutandis, to the subject matter of claim 14; therefore, claim 14 is rejected, for similar reasons, under the grounds as set forth for claim 1.

With respect to claim 15, a corresponding reasoning as given earlier in this section with respect to claim 8 applies, mutatis mutandis, to the subject matter of claim 15; therefore, claim 15 is rejected, for similar reasons, under the grounds as set forth for claim 8.

With respect to claims 19-20, a corresponding reasoning as given earlier in this section with respect to claims 12-13 applies, mutatis mutandis, to the subject matter of claims 19-20; therefore, claims 19-20 are rejected, for similar reasons, under the grounds as set forth for claims 12-13.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelts in view of Arasavelli and DeLizio.

With respect to dependent claim 2, although Kelts teaches user authentication, Kelts does not explicitly disclose verifying user location; however, DeLizio discloses receiving, by said server, location information indicative of a present location for said portable electronic device, {para. 0116: “autonomous vehicle uses a personal area network to verify that authentication credentials are received from a person in proximity to the vehicle”}.

Kelts-Arasavelli and DeLizio are analogous art because they are from the same field of endeavor or problem-solving area of user authentication.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kelts-Arasavelli and DeLizio before him or her, to modify/develop the authentication process of Kelts-Arasavelli’s system to utilize user authentication based on proximity to their vehicle.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enhancing authentication by verifying that the user is in proximity to a purported location.  Therefore, it would have been obvious to combine the authentication process in Kelts-Arasavelli’s system with user authentication based on proximity to their vehicle to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 3, DeLizio discloses receiving, by said server, location information indicative of a present location for said vehicle, wherein when said vehicle location information is determined to match a location associated with the service, granting access to said service {paras. 0116 & 0130-0132: “The autonomous vehicle uses a personal area network to verify that authentication credentials are received from a person in proximity to the vehicle”; obvious for the verification to also be confirmed by “fleet controller”}.

With respect to dependent claim 4, DeLizio discloses:
receiving, by said server, location information indicative of a present location for said vehicle {para. 0130: “ride controller transmits information (captured during stage 13) to the fleet controller”}.
receiving, by said server, location information indicative of a present location for said portable electronic device {para. 0131: “users to specify a rendezvous point at a location”}.
wherein when said vehicle location information is determined to match the portable electronic device location granting access to said service {paras. 0116 & 0130-0132: “The autonomous vehicle uses a personal area network to verify that authentication credentials are received from a person in proximity to the vehicle”; obvious for the verification to also be confirmed by “fleet controller”}.

With respect to claim 9, a corresponding reasoning as given earlier in this section with respect to claim 3 applies, mutatis mutandis, to the subject matter of claim 9; therefore, claim 9 is rejected, for similar reasons, under the grounds as set forth for claim 3.

With respect to claim 10, a corresponding reasoning as given earlier in this section with respect to claim 2 applies, mutatis mutandis, to the subject matter of claim 10; therefore, claim 10 is rejected, for similar reasons, under the grounds as set forth for claim 2.

mutatis mutandis, to the subject matter of claim 11; therefore, claim 11 is rejected, for similar reasons, under the grounds as set forth for claim 4.

With respect to claims 16-18, a corresponding reasoning as given earlier in this section with respect to claims 9-11 applies, mutatis mutandis, to the subject matter of claims 16-18; therefore, claims 16-18 are rejected, for similar reasons, under the grounds as set forth for claims 9-11.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491